DETAILED ACTION
1.	The present application is being examined under the pre-AIA  first to invent provisions. This Office action is in response to Applicant’s communication filed on June 30, 2022. Amendments to claims 1, 15, and 19 have been entered. Claims 1-20 are pending and have been examined. The rejections and response to arguments are stated below. 

	Claim Rejections - 35 USC § 101
2.	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

3.	Claims 1-20 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) a method of determining a final estimate based on a second damage estimate and a cost estimate for damage of an insured item, storing the final estimate and transmitting the final estimate, which is considered a judicial exception because it falls under certain the category of methods of organizing human activity such as insurance as discussed below. This judicial exception is not integrated into a practical application as discussed below. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception as discussed below. 
 	Step 1: In the instant case, claim 19 (representative claim) is directed to an apparatus. 
Step 2A - Prong one: The limitations of “transmit, to a user computing device, an Internet link to a web site displaying one or more images; receive, from the user computing device and responsive to transmitting the Internet link, a first image depicting damage to an insured vehicle; store, in a database storing historical damage estimate data, the second image depicting the damage of the insured item; perform optical character recognition on the first image to determine identification data associated with the insured item; determine a type of insurance claim associated with the first image; and responsive to determining that the type of insurance claim is not excluded from an automated processing system, apply an automated damage assessment process to the image, the automated damage assessment process comprising: transmitting the first image to a repair shop in real-time as the first image is received; identifying, within the first image, at least one damaged portion of the insured vehicle comprising: greyscaling of the first image; and applying edge detection and determining the at least one damaged portion of the insured item from the greyscale first image; by comparing three-dimensional coordinates of the first image to three-dimensional coordinates of one or more images from a first set of images; generating a first damage estimate based on an analysis of one or more characteristics of the first at least one damaged portion; retrieving, from the database storing historical damage estimate data, a set of reference images; selecting, from the set of reference images and using an object recognition algorithm, a second set of images depicting first damage related to the damage of the insured vehicle; transmitting, to the user computing device, the set of reference images; receiving, from the user computing device, a user-selected reference image from the set of reference images; retrieving, from the database, a damage template associated with the user-selected reference image; adjusting, based on the differences between the user-selected reference image and the second image, the damage template, wherein the adjusted damage template comprises damage estimate data associated with the first damage related to the damage of the insured item; and determining a second damage estimate based on the first damage estimate and the damage estimate data in the adjusted damage template; receiving, from the repair shop, a cost estimate associated with repairing the damage to the insured vehicle; comparing the cost estimate with the second damage estimate to determine a final cost estimate for repairing the damage to the insured vehicle; updating the database storing historical damage estimate data, by storing the final estimate on the database, wherein the final estimate is associated with the second image depicting the damage of the insured item in the database; and transmitting the final cost estimate to the user computing device” as drafted, when considered collectively as an ordered combination without the italicized portions, is a process that, under the broadest reasonable interpretation, covers methods of organizing human activity such as insurance (See also the PTAB decision rendered on September 29, 2020, herein after PTAB decision”). The Internet link, the optical character recognition, greyscaling and edge-detection algorithms and the object recognition algorithm are broadly interpreted to correspond to generic software elements suitably programmed to perform the respective functions. That is, other than, a server comprising a memory and a processor, a database, a user computing device, an automated processing system, nothing in the claim precludes the steps from being performed as a method of organizing human activity. If the claim limitations, under the broadest reasonable interpretation, covers methods of organizing human activity and also Mental Processes but for the recitation of generic computer components, then it falls within the “Certain methods of organizing human activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
Step 2A - Prong two: The judicial exception is not integrated into a practical application. In particular, the claim only recites the additional elements of a server comprising a memory and a processor, a database, the user computing device and an automated processing system to perform all the steps. A plain reading of Figures 1-2 and associated descriptions in paragraph [0043] of the Applicant’s Specification reveals that a general purpose computing system such as personal computers, server computers, hand-held or laptop devices, multiprocessor systems, microprocessor-based systems, set top boxes, programmable consumer electronics, network PCs, minicomputers, mainframe computers, and distributed computing environments that include any of the above systems or devices, and the like may be used to perform the claimed method. In addition, the limitations in the claim further recite an Internet link. The Internet link recited in the claim is a generic computer element. The Internet links provided or received are a conventional convenient and efficient way of accessing or providing access to more details and information. The claim also recites an optical character recognition (OCR), greyscaling and edge-detection algorithms and an object recognition algorithm (ORA) software to analyze and select images. Identifying data associated with images is a conventional function of an OCR. Similarly, analyzing and selecting images is a conventional function of an ORA software. Greyscaling and applying edge detection are generic functions of greyscaling and edge-detection algorithms to analyze images. The types of OCR, greyscaling and edge-detection algorithms and ORA software recited in the claim are generic computer software systems. Hence, the additional elements in the claims are all generic components suitably programmed to perform their respective functions. The user computing device recited in the claim performs the conventional functions of receiving and sending data/information. The server (enhanced claims processing server) in all the steps is recited at a high-level of generality (i.e., as a generic processor performing generic computer functions) such that it amounts no more than mere instructions to apply the exception using generic computer components. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Hence, claim 19 is directed to an abstract idea. 
	Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, using the additional elements (identified above) to perform the steps, recited in the claim, amounts to no more than mere instructions to apply the exception using generic computer components. The additional elements of the instant underlying process, when taken in combination, together do not offer substantially more than the sum of the functions of the elements when each is taken alone. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. Hence, independent claim 19 is not patent eligible. Independent claims 1 and 15 are also not patent eligible based on similar reasoning and rationale.
Dependent claims 2-14, 16-18 and 20, when analyzed as a whole are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitations only refine the abstract idea further.  
For instance in claims 2-6 and 17, the steps of “receiving a request for additional data related to the damage of the insured item from the third party entity; further comprising: transmitting the request to the user computing device; further comprising: receiving the additional data from the user computing device; further comprising: transmitting the additional data to the third party entity; wherein the insured item comprises a vehicle” under the broadest reasonable interpretation, are further refinements of methods of organizing human activity such as insurance and also mental processes because these limitations further describe the process of analysis of the insured item.
In claims 7-9 the steps of “wherein the third party entity comprises a repair shop; receiving, from the third party entity, information regarding a strategy to repair the damage to the insured item; transmitting the data related to the damage of the insured item to an additional third party entity; and receiving a third cost estimate for repairing the damage to the insured item from the additional third party entity” under the broadest reasonable interpretation, are further refinements of methods of organizing human activity such as insurance and also mental processes because these limitations further describe the process of analysis of the insured item.
In claim 10 the step of “wherein the data further includes video related to the damage to the insured item” under the broadest reasonable interpretation, are further refinements of methods of organizing human activity such as insurance and also mental processes because this limitation describes the type of data used in the analysis.
In claim 11 the step of “wherein the third party entity is a preferred partner of an entity managing the enhanced claims processing server” under the broadest reasonable interpretation, is a further refinement of methods of organizing human activity such as insurance and also mental processes because this step describes the parties involved in the process of analysis of the insured item.
In claim 12-13, 16 and 18 the steps of “wherein the determining the final estimate comprises adjusting the second damage estimate based on the cost estimate; based on the second damage estimate and the cost estimate, determining a projected settlement amount for settling the insurance claim; generate a settlement amount for settling an insurance claim for the insured item based on the final damage estimate; and wherein the settlement amount is further based on the cost estimate” under the broadest reasonable interpretation, are further refinements of methods of organizing human activity such as insurance and also mental processes because these limitations further describe the process of arriving at estimates and settling the insurance claim. 
In claim 14 the step of “transmitting the data related to the insured item to a governmental agency” under the broadest reasonable interpretation, is a further refinement of methods of organizing human activity such as insurance and also mental processes because this step describes the one of the parties involved in the process of analysis of the insured item.
In claim 20 the step of “wherein the user computing device is associated with a user of the insured vehicle” under the broadest reasonable interpretation, is a further refinement of methods of organizing human activity such as insurance and also mental processes because this step describes the one of the parties involved in the process of analysis of the insured item. 
Response to Arguments
4.	In response to Applicant’s assertion on pages 9-14 of the remarks that the claims are Patent-Eligible when considered under the 2019 Patent eligibility Guidance (2019 PEG), the Examiner respectfully disagrees. 
	The fact that the claims are Patent-Ineligible when considered under the 2019 PEG has already been addressed in the rejection and hence not repeated here. 
	Response to Applicant’s arguments regarding Step 2A - Prong one: 
	The claims recite a method of determining a final estimate based on a second damage estimate and a cost estimate for damage of an insured item, storing the final estimate and transmitting the final estimate, which is considered a judicial exception because it falls under certain the category of methods of organizing human activity such as insurance as discussed in the rejection. The steps of the claim, as drafted, when considered collectively as an ordered combination without the italicized portions, is a process that, under the broadest reasonable interpretation, covers methods of organizing human activity such as insurance. Claims are interpreted in light of the Specification. Paragraph [02] of the Applicant’s Specification states “[02] The present disclosure relates to systems and methods for analyzing damage to an item for insurance purposes”. Conceptually, the steps of the claim, considered collectively as an ordered combination, are directed to the abstract idea of processing of insurance claim. The steps in the claim, considered collectively as an ordered combination, are also similar to the abstract concept of generating rule‐based tasks for processing an insurance claim (See Accenture Global Services, GmbH v. Guidewire Software). The PTAB decision, rendered on September 29, 2020, confirmed that the claims indeed recite an abstract idea. The additional elements in the claim are not considered in the analysis under Step 2A - Prong one. These additional elements such as object recognition algorithm are considered in Step 2A - Prong two of the analysis. Hence, Applicants’ arguments are not persuasive. 
Response to Applicant’s arguments regarding Step 2A - Prong two:
	The Examiner would like to point out that according to 2019 PEG, limitations that are indicative of integration into a practical application include:
Improvements to the functioning of a computer, or to any other technology or technical field - see MPEP 2106.05(a) 
Applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition – see Vanda Memo
Applying the judicial exception with, or by use of, a particular machine - see MPEP 2106.05(b) 
Effecting a transformation or reduction of a particular article to a different state or thing - see MPEP 2106.05(c)  
Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception - see MPEP 2106.05(e) and Vanda Memo. 
	In the instant case, the judicial exception is not integrated into a practical application, because none of the above criteria is met. As discussed in the rejection, the additional elements in the claims are all generic components suitably programmed to perform their respective functions. The additional elements in all the steps are recited at a high-level of generality (i.e., as a generic computer components performing generic computer functions) such that it amounts no more than mere instructions to apply the exception using generic computer components. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Hence, claim 1, 15 and 19 are directed to an abstract idea. 
The steps in the claim and those recited on pages 11-13 of the remarks such as “"adjusting, based on the differences between the user-selected reference image and the second image, the damage template, wherein the adjusted damage template comprises damage estimate data associated with the damage of the insured item," "generating a second damage estimate based on the first damage estimate and the damage estimate data from the adjusted damage template," and "updating the database storing historical damage estimate data, by storing the final estimate on the database, wherein the final estimate is associated with the second image depicting the damage of the insured item in the database …. retrieve a damage template from a database, adjust the damage template, and update the database accordingly, while transmitting the final estimate, based on the second damage estimate and the cost estimate, to the user computing device ….. updating the database storing historical damage estimate data” may at best, be characterized as an improvement in the abstract idea of a method of determining a final estimate based on a second damage estimate and a cost estimate for damage of an insured item, storing the final estimate and transmitting the final estimate. An improvement in abstract idea is still abstract (SAP America v. Investpic *2-3 (“We may assume that the techniques claimed are “groundbreaking, innovative, or even brilliant,” but that is not enough for eligibility. Association for Molecular Pathology v. Myriad Genetics, Inc., 569 U.S. 576, 591 (2013); accord buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1352 (Fed. Cir. 2014). Nor is it enough for subject-matter eligibility that claimed techniques be novel and nonobvious in light of prior art, passing muster under 35 U.S.C. §§ 102 and 103. See Mayo Collaborative Servs. v. Prometheus Labs., Inc., 566 U.S. 66, 89–90 (2012); Synopsys, Inc. v. Mentor Graphics Corp., 839 F.3d 1138, 1151 (Fed. Cir. 2016) (“A claim for a new abstract idea is still an abstract idea). The additional elements in the claims are all generic computer components, suitably programmed, to apply the abstract idea. The alleged advantages such as “reducing the delay between a first notice of loss and a settlement of the claim as well as the need for additional and updated estimates” are due to business decisions, using computers as tools in their ordinary capacity, about how the claims are processed and the database updated. By relying on a computer to perform routine tasks more quickly or more accurately is insufficient to render a claim patent eligible (See Alice, 134 S. Ct. at 2359 (use of a computer to create electronic records, track multiple transactions, and issue simultaneous instructions” is not an inventive concept). It does not involve any improvements to another technology, technical field, or improvements to the functioning of the computer itself. Hence, Applicant’s arguments are not persuasive. 
Response to Applicant’s arguments regarding Step 2B: 
	As discussed in the rejection, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed in the rejection, using the additional elements (identified in the rejection) to perform the steps recited in the claims, amount to no more than mere instructions to apply the exception using a generic computer component. The additional elements of the instant underlying process, when taken in combination, together do not offer substantially more than the sum of the functions of the elements when each is taken alone. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. The additional elements of the instant underlying process, when taken in combination, together do not offer substantially more than the sum of the functions of the elements when each is taken alone. The claims do not recite sufficient subject matter to take them from being in the realm of what is encompassed as an abstract idea into patentable subject matter and fail to add significantly more to “transform” the nature of the claims. (See also PTAB decision pages 8-13). 
	The steps in the claims and those recited on page 13 of the remarks such as “storing, in a database storing historical damage estimate data, the second image depicting the damage of the insured item", "retrieving, from the database storing historical damage estimate data, a second set of images," and "retrieving, from the database, a damage template associated with the user- selected reference image" …. claim 1 then requires "adjusting, based on the differences between the user-selected reference image and the second image, the damage template, wherein the adjusted damage template comprises damage estimate data associated with the damage of the insured item," and "generating a second damage estimate based on the first damage estimate and the damage estimate data from the adjusted damage template." Finally, the database is updated "by storing the final estimate on the database, wherein the final estimate is associated with the second image depicting the damage of the insured item in the database” are all business decisions, using computers as tools in their ordinary capacity, to improve the abstract idea, about how the claims are processed and the database updated. By relying on a computer to perform routine tasks more quickly or more accurately is insufficient to render a claim patent eligible (See Alice, 134 S. Ct. at 2359 (use of a computer to create electronic records, track multiple transactions, and issue simultaneous instructions” is not an inventive concept).
One of the guidelines used to analyze the claims to see if the additional elements are well-known, routine and conventional is the USPTO guidelines of April 19, 2018 incorporating the Berkheimer memo (Berkheimer memo, hereinafter). 
The Berkheimer memo states:
In a step 2B analysis, an additional element (or combination of elements) is not well-understood, routine or conventional unless the examiner finds, and expressly supports a rejection in writing with, one or more of the following:
1.    A citation to an express statement in the specification or to a statement made by an applicant during prosecution that demonstrates the well-understood, routine, conventional nature of the additional element(s).
2.    A citation to one or more of the court decisions discussed in MPEP § 2106.05(d)(II) as noting the well-understood, routine, conventional nature of the additional element(s).
3.    A citation to a publication that demonstrates the well-understood, routine, conventional nature of the additional element(s).
4.    A statement that the examiner is taking official notice of the well-understood, routine, conventional nature of the additional element(s). This option should be used only when the examiner is certain, based upon his or her personal knowledge, that the additional element(s) represents well-understood, routine, conventional activity engaged in by those in the relevant art, in that the additional elements are widely prevalent or in common use in the relevant field, comparable to the types of activity or elements that are so well-known that they do not need to be described in detail in a patent application to satisfy 35 U.S.C. § 112(a). 

	The additional elements in the claims are a server comprising a memory and a processor, a database, the user computing device and an automated processing system to perform all the steps. A plain reading of Figures 1-2 and associated descriptions in paragraph [0043] of the Applicant’s Specification reveals that a general purpose computing system such as personal computers, server computers, hand-held or laptop devices, multiprocessor systems, microprocessor-based systems, set top boxes, programmable consumer electronics, network PCs, minicomputers, mainframe computers, and distributed computing environments that include any of the above systems or devices, and the like may be used to perform the claimed method. In addition, the limitations in the claim further recite an Internet link. The Internet link recited in the claim is a generic computer element. The Internet links provided or received are a conventional convenient and efficient way of accessing or providing access to more details and information. The claim also recites an optical character recognition (OCR), greyscaling and edge-detection algorithms and an object recognition algorithm (ORA) software to analyze and select images. Identifying data associated with images is a conventional function of an OCR. Similarly, analyzing and selecting images is a conventional function of an ORA software. Greyscaling and applying edge detection are generic functions of greyscaling and edge-detection algorithms to analyze images. The types of OCR, greyscaling and edge-detection algorithms and ORA software recited in the claim are generic computer software systems. These systems have been in vogue at least since 1994 (See Dwayne Phillips "Image Processing in C" R & D Publications, (First edition 1994)). Copies of this reference could not be provided because of Copyright laws. Applicants may obtain a copy from the Internet after following the proper protocols. The user computing device recited in the claim performs the conventional functions of receiving and sending data/information. Hence, the additional elements in the claims are all generic components suitably programmed to perform their respective functions.  There is no indication in Applicants’ claims that any specialized hardware or other inventive computer components are required. The fact that general purpose computers, suitably programmed, may be used to perform the claimed method and the fact that the claims at issue do not require any nonconventional computer, network, or other components, or even a “non-conventional and non-generic arrangement of known, conventional pieces” but merely call for performance of the claimed functions “on a set of generic computer components, satisfies the Berkheimer memo requirement that the additional elements are conventional elements (as outlined in criterion 1 of the Berkheimer memo). The additional elements of the instant underlying process, when taken in combination, together do not offer substantially more than the sum of the functions of the elements when each is taken alone. Hence, the claims are not patent eligible. Therefore, the Applicant’s arguments are not persuasive. 
For these reasons and those stated in the rejections above, rejections of claims under 35 U.S.C. § 101 are maintained by the Examiner. 
Conclusion
5.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:  
	(a) Strange, Mike (US Pub. 2013/0290036 A1) discloses systems and methods for using a mobile device to submit an application for an insurance policy using images of documents captured by the mobile device. The information is then used by an insurance company to generate a quote which is then displayed to the user on the mobile device. A user captures images of one or more documents containing information needed to complete an insurance application, after which the information on the documents is extracted and sent to the insurance company where a quote for the insurance policy can be developed. The quote can then be transmitted back to the user. Applications on the mobile device are configured to capture images of the documents needed for an insurance application, such as a driver's license, insurance information card or a vehicle identification number (VIN). The images are then processed to extract the information needed for the insurance application. 
6.	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at 
http://www.uspto.gov/interviewpractice.
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Narayanswamy Subramanian whose telephone number is (571) 272-6751. The examiner can normally be reached Monday-Friday from 9:00 AM to 5:00 PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Ryan Donlon can be reached at (571) 270-3602. The fax number for Formal or Official faxes and Draft to the Patent Office is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/Narayanswamy Subramanian/
Primary Examiner
Art Unit 3695


October 9, 2022